DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis (US patent 1,883,609).
Regarding claim 1, Dennis discloses a sealing structure of a cooling apparatus, comprising: a housing (16) including an inner space (Fig. 3) that is open to a first direction; a 
Regarding claim 3, Dennis discloses a sealing structure wherein the sealing member includes: a base part (6) fixed to the door (see Page 2, lines 2-4); and a plurality of sliding contact parts (2-4) disposed side by side in the first direction and a second direction opposite to the first direction in a state where the door is closed, the plurality of sliding contact parts being configured to make sliding contact with the inner peripheral surface at a time when the door is closed (Fig. 3).
Regarding claim 6, Dennis discloses a cooling apparatus comprising the sealing structure of the cooling apparatus according to claim 1 (Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis in view of JP 54138060.
Regarding claim 2, Dennis discloses a sealing structure wherein a first end portion of the door in a width direction is swingably attached to the housing (opposite side of door shown in Fig. 3); wherein the sealing member is provided at a second end portion of the door in the width direction (side shown in Fig. 3).  
Dennis does not disclose wherein the inner peripheral surface of the housing is formed as a tilted surface tilted toward a center side of the inner space as it goes in a second direction opposite to the first direction.  JP 54138060 teaches a sealing structure wherein an inner peripheral surface of a housing is formed as a tilted surface (see 2) tilted toward a center side of the inner space as it goes in a second direction opposite to the first direction (Fig. 2).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Dennis wherein the inner peripheral surface of the housing is formed as a tilted surface tilted toward a center side of the inner space as it goes in a second direction opposite to the first direction in view of JP 54138060’s teaching, because this arrangement would have replaced one known configuration with another known configuration.  
Regarding claim 4, Dennis discloses a sealing structure wherein the outer peripheral surface is a surface that faces the inner peripheral surface in a state where the door is closed (Fig. 3).   Dennis does not disclose wherein the inner peripheral surface and an outer peripheral surface of the door are formed as tilted surfaces tilted toward a center side of the inner space as they go in a second direction opposite to the first direction.  JP 54138060 teaches a sealing structure wherein the inner peripheral surface and an outer peripheral surface of the door are formed as tilted surfaces tilted toward a center side of the inner space as they go in a second direction opposite to the first direction (Fig. 2).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Dennis wherein the inner peripheral surface and an outer peripheral surface of the door are formed as tilted surfaces tilted toward a center side of the inner space as they go in a second direction opposite to the first direction in view of JP 54138060’s teaching, because this arrangement would have replaced one known configuration with another known configuration.  
Regarding claim 5, Dennis discloses a sealing structure wherein the sealing member includes: a base part (6) fixed to the inner peripheral surface or an outer peripheral surface of the door (see Page 2, lines 2-4); and a plurality of sliding contact parts (234) disposed side by side along the inner peripheral surface or the outer peripheral surface in a state where the door is closed (Fig. 3), the plurality of sliding contact parts being configured to make sliding contact with the outer peripheral surface or the inner peripheral surface at a time when the door is closed (Fig. 3), wherein lengths of the plurality of sliding contact parts from the base part to an end portion opposite to the base part in the sliding contact part are set such that the closer to the inner space, the smaller the length (Fig. 1). Dennis does not disclose wherein the inner peripheral surface is formed as a tilted surface tilted toward a center side of the inner space as it goes in a second direction opposite to the first direction, and wherein the outer peripheral surface is a surface that is parallel to the first direction and the second direction, and faces the inner peripheral surface.  JP 54138060 teaches a sealing structure wherein the inner peripheral surface is formed as a tilted surface tilted toward a center side of the inner space as it goes in a second direction opposite to the first direction, and wherein the outer peripheral surface is a surface that is parallel to the first direction and the second direction, and faces the inner peripheral surface.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Dennis wherein the inner peripheral surface is formed as a tilted surface tilted toward a center side of the inner space as it goes in a second direction opposite to the first direction, and wherein the outer peripheral surface is a surface that is parallel to the first direction and the second direction, and faces the inner peripheral surface in view of JP 54138060’s teaching, because this arrangement would have replaced one known configuration with another known configuration.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637